Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/22/2020 has been entered. Claims 2-3, 10 and 14 are cancelled. Claims 1 and 11 are amended. Claims 1, 4-9 and 11-13 are pending and are under examination.

Claim Rejections Withdrawn Based on Amendment to the Claims.

The rejection of claim(s) 1 and 4-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oster et al. US 2008/0063665 3/13/08 cited previously as evidenced by Cuello et al. VacciMonitor 2009l Vol. 18 No. 2 pages 76-78 cited previously is withdrawn.
The rejection of claim(s) 1, 4-6, 9-10 and 13   under 35 U.S.C. 102(a)(1) as being anticipated by Pizza et al. US 2005/0222385 10/6/2005 is withdrawn.
The rejection of claim 1, 6 and 9-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 and 16 of U.S. Patent No. US 9,764,027 is withdrawn.
The rejection of claim 1, 6 and 9-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 9,259, 461 is withdrawn.
The rejection of claim 1, 6 and 9-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10376573 is withdrawn.
The rejection of claim 1, 6 and 9-13 on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. US 9259462 is withdrawn.

New Claim Rejections Based on Amendment

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oriente et al US 2013/0022639 1/24/13.

Claim 1, Oriente et al disclose a method of immunizing a subject against N. gonorrhoeae (immunogenic compositions  elicit an antibody response which is bactericidal against strains of N. gonorrhoeae – see paragraph 193 and 199) by administering to the subject (see paragraph 190) an immunogenic composition comprising  meningococcal outer membrane vesicles (see paragraph 58-65) from Neisseria meningitidis serogroup B strain NZ98/254 (paragraph 72), wherein the subject is at increased risk of infection with Neisseria gonorrhoeae relative to the average risk in the general population – Oriente et al disclose the composition is administered to a patient (paragraph  190-193) may elicit an antibody response which is bactericidal against strains of N. gonorrhoeae (paragraph 199). These subjects administered the composition with the purpose of eliciting an antibody response which is bactericidal against strains of N. gonorrhoeae are subjects in need of immunization against N. gonorrhoeae and thus are at increased risk of infection with Neisseria gonorrhoeae relative to the average risk in the general population.

Claim 5 Oriente et al disclose the composition includes an aluminum salt adjuvant – paragraph 77.
Clam 6, Oriente et al does not disclose that the composition comprises thiomersal.
Claim 7, Oriente et al disclose that the composition is administered intramuscularly. See paragraph 190.
Claim 9, Oriente et al disclose that the subjects administered the composition are adults (paragraph 186).
With regards to claim 11, Oriente et al disclose multiple doses may be used in a primary immunization schedule and/or in a booster immunization schedule (see paragraph 192) and since Oriente et al disclose the composition induces immune response to both N. meningitidis and N. gonorrhoeae (see paragraphs 193-199), a multiple primary dose results in a subject previously immunized against N. meningitidis (and N. gonorrhoeae) and the booster protects against N. gonorrhoeae (and N. meningitidis).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1, 4-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oriente et al US 2013/0022639 1/24/13 in view of Oster et al. US 2008/0063665 3/13/08 cited previously.

Claim 1, Oriente et al disclose a method of immunizing a subject against N. gonorrhoeae (immunogenic compositions  elicit an antibody response which is bactericidal against strains of N. gonorrhoeae – see paragraph 193 and 199) by administering to the subject (see paragraph 190) an immunogenic composition comprising  meningococcal outer membrane vesicles (see paragraph 58-65) from Neisseria meningitidis serogroup B strain NZ98/254 (paragraph 72), wherein the subject is at increased risk of infection with Neisseria gonorrhoeae relative to the average risk in the general population – Oriente et al disclose the composition is administered to a patient (paragraph  190-193) may elicit an antibody response which is bactericidal against strains of N. gonorrhoeae (paragraph 199). These subjects administered the composition with the purpose of eliciting an antibody response which is bactericidal against strains of N. gonorrhoeae are subjects in need of immunization against N. gonorrhoeae and thus are at increased risk of infection with Neisseria gonorrhoeae relative to the average risk in the general population.
Claim 4, Oriente et al disclose the composition includes an adjuvant – paragraph 74.
Claim 5 Oriente et al disclose the composition includes an aluminum salt adjuvant – paragraph 77.
Clam 6, Oriente et al does not disclose that the composition comprises thiomersal.
Claim 7, Oriente et al disclose that the composition is administered intramuscularly. See paragraph 190.
Claim 9, Oriente et al disclose that the subjects administered the composition are adults (paragraph 186).
With regards to claim 11, Oriente et al disclose multiple doses may be used in a primary immunization schedule and/or in a booster immunization schedule (see 
With regards to claim 8, Oriente et al disclose multiple doses may be used in a primary immunization schedule and/or in a booster immunization schedule (see paragraph 192) but does not disclose at least 3 doses of the composition being administered.
With regards to claim 12, Oriente et al does not disclose the subject is co-immunized against human papillomavirus (HPV).
Oster et al disclose a method of administering to subject an immunogenic composition comprising meningococcal outer membrane vesicles (OMV) and a method of preparing said OMV. See paragraph 10, 17-20. Oster et al disclose that the OMV could obtained from strain NZ98/254. See paragraph 33. The immunogenic composition may or may not comprise thiomersal and the composition comprises an aluminum salt adjuvant. See paragraph 32-33. The immunogenic composition is administered by intramuscular injection. See paragraph 43.
With respect to claim 8, Oster et al disclose that that multiple doses of the immunogenic composition is administered in primary immunization and/or in a booster immunization schedule and can be administered using a 3 dose primary schedule. See paragraph 104 and 147.
With regard to claim 12, Oster et al disclose co-immunization against human papilloma virus. See paragraph 52, 65 and 66.

With regards to claim 8, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Oriente et al so as to administer at least 3 doses of the composition to the subject, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Oriente et al disclose multiple doses may be used in a primary 
With regard to claim 12,  it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have co-immunized the subject of Oriente et al against human papillomavirus, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Oster et al disclose co-immunization against human papilloma virus with a vaccine comprising OMV from NZ98/254.


Claim 1, 4-7, 9,  11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oriente et al US 2013/0022639 1/24/13 in view of Gaafar et al. US 4186182 1/29/1980.
Claim 1, Oriente et al disclose a method of immunizing a subject against N. gonorrhoeae (immunogenic compositions  elicit an antibody response which is bactericidal against strains of N. gonorrhoeae – see paragraph 193 and 199) by administering to the subject (see paragraph 190) an immunogenic composition comprising  meningococcal outer membrane vesicles (see paragraph 58-65) from Neisseria meningitidis serogroup B strain NZ98/254 (paragraph 72), wherein the subject is at increased risk of infection with Neisseria gonorrhoeae relative to the average risk in the general population – Oriente et al disclose the composition is administered to a patient (paragraph  190-193) may elicit an antibody response which is bactericidal against strains of N. gonorrhoeae (paragraph 199). These subjects administered the composition with the purpose of eliciting an antibody response which is bactericidal against strains of N. gonorrhoeae are subjects in need of immunization against N. gonorrhoeae and thus are at increased risk of infection with Neisseria gonorrhoeae relative to the average risk in the general population.

Claim 5 Oriente et al disclose the composition includes an aluminum salt adjuvant – paragraph 77.
Clam 6, Oriente et al does not disclose that the composition comprises thiomersal.
Claim 7, Oriente et al disclose that the composition is administered intramuscularly. See paragraph 190.
Claim 9, Oriente et al disclose that the subjects administered the composition are adults (paragraph 186).
With regards to claim 11, Oriente et al disclose multiple doses may be used in a primary immunization schedule and/or in a booster immunization schedule (see paragraph 192) and since Oriente et al disclose the composition induces immune response to both N. meningitidis and N. gonorrhoeae (see paragraphs 193-199), a multiple primary dose results in a subject previously immunized against N. meningitidis (and N. gonorrhoeae) and the booster protects against N. gonorrhoeae (and N. meningitidis).
	
	With regards to claim 13, Oriente et al does not disclose the subject is seropositive for N. gonorrhoeae.
	Gaafar et al disclose that a serological method for detecting antibodies in a blood sample can be used to demonstrate that an individual is currently suffering from gonorrhoeae. See column 1 lines 51-55.
	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Oriente et al so that the composition for inducing bactericidal antibodies against N. gonorrhoeae is administered to subject seropositive for N. gonorrhoeae, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Gaafar et al disclose that an individual currently suffering from gonorrhoeae is diagnosed serologically and thus a subject diagnosed as such would have been immunized against N. gonorrhoeae .

Status of claims
Claims 1, 4-9 and 11-13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645